ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_11_FR.txt.                                                                                                453




                                     OPINION INDIVIDUELLE
                             DE Mme LA JUGE AD HOC CHARLESWORTH
                 [Traduction]
                    Chasse à la baleine au titre d’un permis spécial prévue à l’article VIII de la
                 convention — Nécessité que le recours à des méthodes létales « en vue de recherches
                 scientifiques » autorisé par la convention soit indispensable à ces recherches —
                 Pertinence de l’approche de précaution aux fins de l’interprétation de la
                 convention — Obligation faite aux Etats parties à la convention de coopérer avec
                 la CBI et ses comités — Violation par le Japon du paragraphe 30 du règlement.

                    1. Comme le montre mon vote, je souscris pour l’essentiel aux conclu-
                 sions auxquelles la Cour est parvenue et à son raisonnement. Je nourris
                 néanmoins des divergences sur deux points.


                                               Méthodes létales

                    2. Le premier concerne la nature des restrictions à l’utilisation de
                 méthodes létales dans le cadre de recherches scientifiques sur les baleines
                 que prévoit l’article VIII de la convention internationale pour la régle-
                 mentation de la chasse à la baleine de 1946 (dénommée ci‑après la
                 « convention ») : peut‑il être recouru à de telles méthodes dès lors qu’un
                 Etat partie l’estime nécessaire, ou uniquement lorsqu’il n’existe aucun
                 autre moyen de réaliser la recherche scientifique voulue ? Les deux Parties
                 au différend conviennent en tout état de cause que l’usage de méthodes
                 létales peut se révéler indispensable à l’étude de certaines questions scien-
                 tifiques concernant les baleines.
                    3. A l’époque de l’adoption de la convention, la recherche scientifique sur
                 les baleines était essentiellement tributaire du recours aux méthodes létales.
                 Toutefois, ainsi que la Cour l’a relevé, la convention est un instrument en
                 constante évolution (arrêt, par. 45), évolution dont le ressort le plus évident
                 est à rechercher dans ses propres dispositions, puisque son article V confère
                 à la commission baleinière internationale (dénommée ci‑après la « CBI » ou
                 la « commission ») le pouvoir d’adopter des modifications au règlement qui
                 lui est annexé à la majorité des trois quarts des votants (art. III, par. 2) et
                 que, en vertu du paragraphe 1 de son article premier, ledit règlement revêt le
                 même statut juridique que la convention elle‑même.
                    4. Un second mécanisme, moins direct, permet cette évolution : les
                 recommandations de la CBI (art. VI), qui sont adoptées à la majorité
                 simple des membres votants (art. III, par. 2). Bien qu’elles ne soient pas
                 opposables aux membres de la commission, ces recommandations sont
                 pertinentes aux fins de l’interprétation de la convention dès lors qu’elles
                 entrent dans les prévisions des alinéas a) ou b) du paragraphe 3 de l’ar-

                                                                                                231




8 CIJ1062.indb 591                                                                                     18/05/15 09:29

                chasse à la baleine dans l’antarctique (op. ind. charlesworth) 454

                 ticle 31 de la convention de Vienne sur le droit des traités de 1969. En effet,
                 lorsqu’il s’agit d’interpréter un traité, il doit être tenu compte, aux termes
                 du premier de ces alinéas, non seulement du contexte, mais aussi de « tout
                 accord ultérieur intervenu entre les parties au sujet de l’interprétation du
                 traité ou de l’application de ses dispositions » et, aux termes du second, de
                 « toute pratique ultérieurement suivie dans l’application du traité par
                 laquelle est établi l’accord des parties à l’égard de l’interprétation du
                 traité ». Or, si depuis l’entrée en vigueur du moratoire sur la chasse com-
                 merciale pendant la saison pélagique 1985-1986 et la saison côtière 1986, la
                 plupart des résolutions de la CBI sur la chasse au titre de permis spéciaux
                 sont loin d’avoir fait l’unanimité, ce qui interdit de les considérer comme
                 manifestations d’un accord intervenu entre les parties au sujet de l’inter-
                 prétation de la convention, certaines de celles qui revêtent une importance
                 ont été adoptées par consensus et doivent par conséquent être prises en
                 compte dans notre interprétation. Je relèverai du reste que les résolutions
                 adoptées au terme d’un vote de la CBI ne sont pas sans incidence, même si
                 elles n’entrent pas dans les prévisions du paragraphe 3 de l’article 31 de la
                 convention de Vienne. En particulier lorsqu’elles sont adoptées à une large
                 majorité des membres votants, ces résolutions sont bien pertinentes s’agis-
                 sant du devoir de coopération, sur lequel je reviendrai plus loin.
                    5. Cette question du statut des résolutions de la CBI revêt une impor-
                 tance particulière en ce qui concerne le recours à des méthodes létales « en
                 vue de recherches scientifiques » au titre de l’article VIII. Car, si l’article VIII
                 envisage la mise à mort de baleines à des fins scientifiques, il doit être lu à la
                 lumière de l’évolution des vues des parties contractantes quant à l’utilisation
                 de telles méthodes. La Cour reconnaît de manière générale que les résolu-
                 tions adoptées par consensus ou à l’unanimité « peuvent être pertinentes aux
                 fins de l’interprétation de la convention ou du règlement qui lui est annexé »
                 (arrêt, par. 46), mais affirme, à propos de l’utilisation de ces méthodes, que
                 ces mêmes résolutions ne font pas « obligation de ne recourir à des méthodes
                 létales qu’en l’absence de toute autre solution » (ibid., par. 83). Or, selon
                 moi, les résolutions applicables établissent que, en principe, ce n’est qu’en
                 dernier ressort qu’il doit être recouru à de telles méthodes dans le cadre de
                 programmes de recherche scientifique menés en vertu de l’article VIII. Ainsi,
                 la résolution 1986‑2 de la CBI sur les « permis spéciaux en vue de recherches
                 scientifiques », adoptée par consensus, traduit une communauté de vues
                 entre les parties à la convention sur le fait que tant les gouvernements qui
                 délivrent les permis que le comité scientifique de la commission doivent,
                 lorsqu’ils examinent ces permis, rechercher si les objectifs de la recherche
                 scientifique « ne sont pas pratiquement et scientifiquement réalisables par
                 des méthodes de recherche non létales ». L’annexe P, la plus récente version
                 en date des lignes directrices relatives à l’examen des propositions de permis,
                 adoptée par consensus par le comité scientifique et endossée par la CBI en
                 2008, impose quant à elle que soient explicitées « [l]es raisons pour lesquelles
                 les méthodes non létales … ont été jugées insuffisantes ». Ces résolutions et
                 lignes directrices privilégient ainsi les méthodes non létales s’agissant de
                 recherches scientifiques relatives à la chasse à la baleine, et les Etats délivrant

                                                                                                 232




8 CIJ1062.indb 593                                                                                      18/05/15 09:29

                chasse à la baleine dans l’antarctique (op. ind. charlesworth) 455

                 des permis sont instamment appelés à expliquer pourquoi de telles méthodes
                 leur apparaissent inadaptées — à charge ensuite pour le comité scientifique
                 d’apprécier la validité de ces explications à la lumière de la pratique et des
                 connaissances scientifiques du moment. Ces instruments tendent donc à
                 confirmer l’interprétation de l’article VIII selon laquelle les méthodes létales
                 ne devraient être employées que si elles sont essentielles à la réalisation des
                 objectifs du programme de recherche scientifique.
                    6. L’approche de précaution adoptée en matière de réglementation des
                 questions environnementales va dans le même sens. Elle a été exprimée en
                 ces termes dans le principe 15 de la déclaration de Rio sur l’environnement
                 et le développement de 1992 : « En cas de risque de dommages graves ou
                 irréversibles, l’absence de certitude scientifique absolue ne doit pas servir
                 de prétexte pour remettre à plus tard l’adoption de mesures effectives
                 visant à prévenir la dégradation de l’environnement. » Cette approche sup-
                 pose d’éviter toute activité préjudiciable à l’environnement, fût-ce en l’ab-
                 sence de certitudes scientifiques quant aux effets directs ou indirects de
                 telles activités. Priorité est donnée à la protection contre tout dommage à
                 l’environnement au sens le plus large, recouvrant diversité biologique,
                 conservation et gestion des ressources et santé humaine. Les principes
                 sous-tendant cette approche ont façonné l’évolution du droit international
                 de l’environnement, et ont été implicitement ou expressément reconnus
                 dans des instruments traitant de questions très diverses, allant de la régle-
                 mentation de l’utilisation des océans et des cours d’eau internationaux à la
                 conservation et la gestion des ressources halieutiques, en passant par la
                 conservation des espèces menacées d’extinction et la biosécurité.
                    7. La Cour s’est référée à l’approche de précaution (quoique sans la
                 désigner ainsi) dans l’affaire relative au Projet Gabčíkovo‑Nagymaros
                 (Hongrie/Slovaquie) et dans celle des Usines de pâte à papier sur le fleuve
                 Uruguay (Argentine c. Uruguay). Dans l’une comme dans l’autre, elle a
                 abordé l’interprétation d’obligations conventionnelles à la lumière de
                 nouvelles manières de concevoir la protection de l’environnement. Dans
                 son arrêt en l’affaire Gabčíkovo‑Nagymaros, à propos d’un traité bilatéral
                 signé en 1977, le traité relatif à la construction et au fonctionnement du
                 système d’écluses éponyme, elle a dit :
                         « La Cour ne perd pas de vue que, dans le domaine de la protec-
                      tion de l’environnement, la vigilance et la prévention s’imposent en
                      raison du caractère souvent irréversible des dommages causés à l’en-
                      vironnement et des limites inhérentes au mécanisme même de répara-
                      tion de ce type de dommages.
                         Au cours des âges, l’homme n’a cessé d’intervenir dans la nature
                      pour des raisons économiques et autres. Dans le passé, il l’a souvent
                      fait sans tenir compte des effets sur l’environnement. Grâce aux nou-
                      velles perspectives qu’offre la science et à une conscience croissante des
                      risques que la poursuite de ces interventions à un rythme inconsidéré et
                      soutenu représenterait pour l’humanité — qu’il s’agisse des générations
                      actuelles ou futures —, de nouvelles normes et exigences ont été mises

                                                                                             233




8 CIJ1062.indb 595                                                                                  18/05/15 09:29

                chasse à la baleine dans l’antarctique (op. ind. charlesworth) 456

                      au point, qui ont été énoncées dans un grand nombre d’instruments au
                      cours des deux dernières décennies. Ces normes nouvelles doivent être
                      prises en considération et ces exigences nouvelles convenablement
                      appréciées non seulement lorsque des Etats envisagent de nouvelles
                      activités, mais aussi lorsqu’ils poursuivent des activités qu’ils ont
                      engagées dans le passé. » (Projet Gabčíkovo‑Nagymaros (Hongrie/­
                      ­
                      Slovaquie), arrêt, C.I.J. Recueil 1997, p. 78, par. 140.)
                   8. Dans l’affaire des Usines de pâte à papier, la Cour a estimé qu’« une
                 approche de précaution p[ouvait] se révéler pertinente pour interpréter et
                 appliquer les dispositions du statut [du fleuve Uruguay de 1975] » (Usines
                 de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,
                 C.I.J. Recueil 2010 (I), p. 71, par. 164). Et d’ajouter :
                      « l’obligation de protéger et de préserver, énoncée à l’alinéa a) de
                      l’article 41 du statut, doit être interprétée conformément à une pra-
                      tique acceptée si largement par les Etats ces dernières années que l’on
                      peut désormais considérer qu’il existe, en droit international général,
                      une obligation de procéder à une évaluation de l’impact sur l’envi-
                      ronnement lorsque l’activité industrielle projetée risque d’avoir un
                      impact préjudiciable important dans un cadre transfrontière, et en
                      particulier sur une ressource partagée » (ibid., p. 83, par. 204).
                    9. Il s’ensuit que les traités intéressant l’environnement doivent, autant
                 que possible, être interprétés à la lumière de l’approche de précaution,
                 indépendamment de la date à laquelle ils ont été adoptés. C’est également
                 ce que tend à confirmer le dictum de la Cour en l’affaire des Conséquences
                 juridiques pour les Etats de la présence continue de l’Afrique du Sud en
                 Namibie (Sud‑Ouest africain) nonobstant la résolution 276 (1970) du
                 Conseil de sécurité, qui indique que « tout instrument international doit
                 être interprété et appliqué dans le cadre de l’ensemble du système juri-
                 dique en vigueur au moment où l’interprétation a lieu » (avis consultatif,
                 C.I.J. Recueil 1971, p. 31, par. 53).
                    10. Les deux Parties au présent différend ont fait leur l’approche de pré-
                 caution à un niveau théorique, tout en restant en désaccord quant à son
                 application aux faits de l’espèce. Selon moi, cette approche impose de
                 recourir dans la mesure du possible à des méthodes de recherche non létales.
                 Aussi, s’agissant de l’article VIII, qui ménage la possibilité de mettre à mort
                 le sujet d’étude dans le cadre de l’activité de recherche, y a‑t‑il lieu de
                 démontrer que l’utilisation de méthodes létales est indispensable à la réali-
                 sation des objectifs des recherches scientifiques menées sur les baleines.


                                           Devoir de coopération

                   11. Mes vues diffèrent également de celles de la majorité sur le point de
                 savoir si le Japon a agi conformément aux dispositions du paragraphe 30 du
                 règlement annexé à la convention. Ce paragraphe, qui définit la procédure

                                                                                            234




8 CIJ1062.indb 597                                                                                 18/05/15 09:29

                chasse à la baleine dans l’antarctique (op. ind. charlesworth) 457

                 en vertu de laquelle les Etats parties soumettent des propositions de permis
                 scientifiques au comité scientifique de la CBI pour examen et commentaires,
                 doit, selon moi, être interprété à la lumière du devoir de coopération avec la
                 commission et ses comités qui incombe aux Etats parties à la convention. Or,
                 si la Cour, dans l’arrêt, reconnaît l’existence d’un tel devoir (par. 83 et 240),
                 elle ne se pose pas spécifiquement la question de savoir si le Japon l’a res-
                 pecté. Cependant, le devoir de coopération constitue un élément essentiel du
                 régime de la convention, et méritait un développement à part.
                    12. Intervenant après l’échec de deux tentatives d’instituer une régle-
                 mentation internationale de la chasse à la baleine, la convention devait
                 constituer un mécanisme d’un genre nouveau. La convention pour la
                 réglementation de la chasse à la baleine de 1931, établie sous les auspices
                 de la Société des Nations, et l’accord international pour la réglementation
                 de la chasse à la baleine de 1937 (tel que modifié par plusieurs protocoles)
                 dépendaient des systèmes de réglementation nationale des parties. S’ils
                 ont jeté les fondements d’une coopération internationale où les connais-
                 sances scientifiques devraient influer sur les activités de l’industrie balei-
                 nière, ils n’ont ni l’un ni l’autre été en mesure de freiner la chasse commerciale
                 effrénée qui se pratiquait alors. La convention de 1946 se distinguait de ces
                 instruments, tributaires, de mécanismes nationaux, en ce qu’elle établissait
                 une institution internationale, la CBI, dont chacun des Etats parties au
                 traité était membre. Le fait que la convention soit ouverte à tous les Etats
                 met aussi en évidence cet objectif consistant à internationaliser la régle-
                 mentation de la chasse à la baleine, au‑delà des seuls Etats se livrant direc-
                 tement à des activités de chasse. Ainsi que je l’ai déjà noté, la commission
                 a le pouvoir d’encadrer strictement cette chasse en modifiant le règlement
                 annexé à la convention. Elle dispose de divers moyens, dont la désignation
                 d’espèces protégées et la création de zones de refuge, ou encore la fixation
                 de quotas annuels et de tailles minimales (art. V, par. 1).
                    13. L’article VIII de la convention est inspiré de l’article 10 de l’accord
                 de 1937, qui visait à promouvoir la recherche scientifique, à cela près —
                 mais la différence est de taille — qu’il accorde à la CBI un rôle de surveil-
                 lance lorsque des activités de chasse sont menées aux fins d’une telle
                 recherche. Ce rôle implique le devoir, pour les Etats parties, de coopérer
                 avec la CBI et ses organes subsidiaires, conformément à l’objet et au but
                 fondamentaux de la convention, qui consistent à créer un « système de
                 réglementation internationale » visant à la conservation et à la gestion des
                 stocks de baleines (préambule, alinéa 6). La notion de devoir de coopéra-
                 tion est la pierre angulaire de tout régime juridique touchant notamment
                 aux ressources communes et à l’environnement. Elle découle du principe
                 voulant que la conservation et la gestion de l’environnement et de res-
                 sources communes répondent à des intérêts communs, et non pas aux
                 intérêts d’une seule partie. L’article VIII en intègre une manifestation spé-
                 cifique, lorsqu’il impose l’obligation de rendre immédiatement compte à
                 la CBI de l’octroi de tous permis spéciaux autorisant des activités létales
                 en vue de recherches scientifiques (art. VIII, par. 1). Son paragraphe 3 en
                 décrit explicitement un autre aspect, lorsqu’il dispose que les Etats p   ­ arties,

                                                                                                235




8 CIJ1062.indb 599                                                                                     18/05/15 09:29

                chasse à la baleine dans l’antarctique (op. ind. charlesworth) 458

                      « [d]ans toute la mesure du possible,… devr[ont] transmettre à l’orga-
                      nisme que la commission pourra désigner à cet effet [le comité scien-
                      tifique], à des intervalles d’un an au maximum, les renseignements de
                      caractère scientifique dont il[s] disposer[ont] sur les baleines et la
                      chasse à la baleine, y compris les résultats des recherches effectuées
                      en application du paragraphe 1 d[e l’]article VIII et de l’article IV
                      [recherches générales sur la chasse à la baleine] ».
                    Les résolutions adoptées par la CBI au titre de l’article VI, qu’elles le
                 soient par consensus ou par vote, permettent également de mieux cerner
                 la teneur de ce devoir de coopération. Ces résolutions expriment le point
                 de vue de la commission et, lorsqu’elles sont adoptées par consensus ou à
                 une large majorité, incarnent l’expression des intérêts communs en jeu en
                 matière de réglementation de la chasse à la baleine. Aussi les Etats parties
                 à la convention ont‑ils l’obligation d’en tenir compte de bonne foi.
                    14. Le devoir de coopération s’imposant aux Etats en matière de chasse
                 à la baleine à des fins de recherche scientifique a encore été précisé au para-
                 graphe 30, qui a été intégré au règlement en 1979 dans le dessein d’empê-
                 cher que les Etats parties n’abusent de l’article VIII en autorisant la chasse
                 commerciale sous le couvert de recherches scientifiques (P. W. Birnie,
                 International Regulation of Whaling : From Conservation of Whaling to
                 Conservation of Whales and Regulation of Whale Watching, 1985, vol. 1,
                 p. 190). Si, selon les dispositions de ce paragraphe, les avis du comité
                 scientifique sur les propositions de permis spéciaux ne sont pas juridique-
                 ment contraignants pour les Etats parties, la CBI n’en a pas moins conféré
                 au comité le pouvoir d’examiner et de commenter lesdites propositions,
                 créant ainsi pour l’Etat qui en est l’auteur l’obligation de coopérer avec cet
                 organisme. En l’absence d’une telle obligation, le paragraphe 30 serait
                 dépourvu de tout objet.
                    15. Or, en vertu de ce devoir de coopération qui se trouve au cœur du
                 paragraphe 30, l’Etat qui délivre les permis est tenu de fournir ceux‑ci à la
                 CBI « avant leur délivrance et dans un délai suffisant pour permettre au
                 comité scientifique de les examiner et de formuler un avis » à leur égard ;
                 de fournir des informations précises sur les propositions de permis scien-
                 tifiques ; d’encourager et de promouvoir la participation de la commu-
                 nauté scientifique internationale à la recherche ; et de tenir compte, de
                 bonne foi, des avis de la CBI et du comité scientifique. En d’autres termes,
                 s’il n’est pas obligé d’accepter l’avis du comité, un Etat doit néanmoins
                 faire preuve d’une véritable volonté de revoir ses propositions à la lumière
                 de celui‑ci. Le devoir de coopération lui impose de maintenir le comité
                 scientifique informé des résultats de la recherche scientifique sur une base
                 annuelle. Il suppose aussi qu’il lui fournisse en temps voulu des informa-
                 tions exactes sur d’éventuelles modifications apportées aux modalités
                 d’exécution de programmes de recherche scientifique déjà examinés par le
                 comité et sur leurs implications pour l’octroi de permis spéciaux. Les
                 Etats n’ont pas à appréhender sous un angle restrictif ou formaliste ce
                 devoir de nature substantielle qui impose l’obligation de tenir compte de

                                                                                            236




8 CIJ1062.indb 601                                                                                 18/05/15 09:29

                chasse à la baleine dans l’antarctique (op. ind. charlesworth) 459

                 l’avis de la CBI et du comité scientifique, et de coopérer avec la commu-
                 nauté scientifique pour toute recherche concernant les baleines.
                    16. Dans l’arrêt, et bien qu’elle déclare qu’« un Etat partie qui soumet-
                 trait à l’examen du comité scientifique un projet revisé montrerait sa
                 volonté de coopérer avec celui‑ci » (par. 240), la Cour conclut néanmoins
                 que le Japon a satisfait à cette exigence du paragraphe 30 pour ce qui est
                 des permis délivrés au titre de JARPA II : en communiquant le plan de
                 recherche de JARPA II, sur la base duquel sont délivrés les permis annuels,
                 il se serait conformé à la pratique vis‑à‑vis du comité scientifique.
                    17. Or, à mon humble avis, il ressort du dossier que le Japon ne s’est
                 pas acquitté de son devoir de coopération à l’égard du comité scientifique
                 et que, partant, il a violé le paragraphe 30. Pour commencer, JARPA II a
                 été lancé avant que le comité scientifique n’eût mené à bien son examen de
                 JARPA, rien ne permettant du reste de conclure que les résultats de cet
                 examen aient été pris en compte par la suite. De surcroît, si le plan de
                 recherche de JARPA II fournissait bien les informations visées au para-
                 graphe 30 (objectifs de la recherche, tailles des échantillons, méthodes uti-
                 lisées et effets potentiels du programme, par exemple), il n’a nullement été
                 prouvé, comme l’a d’ailleurs relevé la Cour, que la possibilité de recourir à
                 des méthodes non létales ait été effectivement envisagée au moment de la
                 conception de JARPA II (par. 137‑141). Qui plus est, aux termes du para-
                 graphe 30, « les possibilités de participation aux recherches de scientifiques
                 provenant d’autres pays » doivent être précisées dans les propositions de
                 permis, ce que réaffirment les lignes directrices contenues à l’annexe P. Or,
                 si le plan de recherche de JARPA II mentionne l’utilisation de données de
                 la commission pour la conservation de la faune et de la flore marines de
                 l’Antarctique (p. 10) et l’intention exprimée par le Japon de « coopérer
                 activement avec des organisations internationales et de participer active-
                 ment à des projets dans le cadre d’études océanographiques » (p. 15), ajou-
                 tant que « [l]a participation de scientifiques étrangers sera la bienvenue »
                 dès lors que ceux‑ci remplissent les conditions d’admissibilité établies par
                 le Japon (p. 20), rien ne permet de conclure à l’existence d’une collabora-
                 tion scientifique internationale s’agissant de la mise en œuvre de JARPA II.
                 En réponse à une question d’un membre de la Cour sur ce point, le Japon
                 a évoqué la collaboration entre des chercheurs de JARPA II et d’autres
                 institutions japonaises, mais sans mentionner le moindre exemple de colla-
                 boration plus large. Enfin, ainsi qu’il ressort de l’arrêt, la façon dont
                 JARPA II a été mis en œuvre diffère par plusieurs aspects importants de ce
                 qui était initialement prévu dans le cadre du plan de recherche, sans pour
                 autant que le Japon ait modifié en conséquence les modalités d’octroi de
                 ses permis (par. 240). En continuant de délivrer chaque année de nouveaux
                 permis sur la base du plan de recherche initial de JARPA II, le Japon a
                 ainsi manqué à son devoir de coopération. Pour ces raisons, je ne puis
                 m’associer à la majorité pour voter en faveur du point 6 du dispositif.

                                                           (Signé) Hilary Charlesworth.


                                                                                           237




8 CIJ1062.indb 603                                                                                18/05/15 09:29

